Citation Nr: 1510574	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for a back disorder, to include idiopathic skeletal hyperostosis (DISH) and degenerative joint disease of the lumbar spine (DJD). 

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2007, May 2008, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2014 video conference Board hearing, the transcript of which is included in VBMS. 

The issues of (1) service connection for a bladder disorder; (2) service connection for a back disorder, to include DISH and DJD; and (3) entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's PTSD has been manifested by symptoms of depressed mood, suspiciousness, panic attacks, chronic sleep impairment, obsessive rituals, difficulty in adapting to stressful circumstances, suicidal ideation, and an inability to establish and maintain effective relationships, resulting in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  For the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2011 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA and private treatment records, VA and DBQ (fee-based) examinations, Social Security Administration records, and lay statements have been associated with the claims file.  The Veteran was afforded PTSD VA and DBQ examinations in April 2011, March 2013, and December 2013.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the examinations, obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected PTSD on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms and social and occupational impairment associated with the Veteran's PTSD are shown to have been relatively consistent throughout the entire rating period on appeal.  Accordingly, the Board finds that staged ratings are not warranted in this case.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period beginning January 25, 2011 (the date of the Veteran's claim for an increased rating).  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM- V).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for PTSD

The Veteran was initially granted service connection for PTSD and assigned a 30 percent disability rating in a July 2007 rating decision.  In a June 2009 rating decision, the RO continued the 30 percent rating for PTSD; the Veteran did not disagree with the rating assigned and the decision became final.  In January 2011, the Veteran submitted a new claim for an increased PTSD rating.  In a May 2011 rating decision, the RO granted a 70 percent rating effective January 25, 2011, the date of the Veteran's claim for increase.  Accordingly, the Board will only focus on whether a rating in excess of 70 percent is warranted for the rating period beginning one year prior than the January 25, 2011 claim for increase.  See 38 U.S.C.A. 
§ 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o) (2014) (If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"). 

Upon review of all the evidence of record, the Board finds that the Veteran's PTSD does not more nearly approximate total occupational and social impairment for the entire increased rating period on appeal.
The evidence includes an April 2011 DBQ (fee-based) PTSD examination.  During the evaluation, the Veteran reported that, since his last examination in 2005, he was experiencing more dreams at night and would lash out, making it impossible for his wife to sleep in the bedroom with him.  The Veteran also reported increased symptoms of irritability and anger.  Upon mental status examination, orientation was within normal limits.  Appearance and behavior were appropriate.  Affect and mood showed a disturbance of motivation and mood, anxiety, and depressed mood. The Veteran reported irritability and past history of violent behavior.  He also reported decreased motivation for activities, partly due to his chronic pain condition.  Communication, speech, and concentration were within normal limits.  The Veteran denied panic attacks.  The examiner noted that there were signs of suspiciousness, such as he mistrusted people and reported he did not even entirely trust his own siblings.  There was no report of delusions or hallucinations; however, obsessive compulsive behavior was present, but was not severe enough to interfere with routine activities.  Some examples of obsessive behavior included checking the locks constantly at night.  Thought processes were appropriate and the Veteran was able to understand directions.  He did not have slowness of thought and did not appear confused.  Judgment was also not impaired.  Abstract thinking and memory were within normal limits.  Suicidal and homicidal ideations were absent.  The examiner stated that there were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD and were described as intense distress with reminders, anger, irritability, sleep disturbance, startle response, suspiciousness, isolation, and physical feeling with reminders of combat.

The April 2011 VA examiner diagnosed the Veteran with PTSD.  The examiner noted that the Veteran mistrusted everyone since Vietnam and even carried a knife in his pocket while in church.  It was noted that the Veteran had family problems, had been involved in fights, and was a chronic alcohol abuser.  The examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included a loss of feeling in control and unhappiness since Vietnam.  The Veteran was noted to had difficulty sleeping, irritability, and was unable to make friends.  Mentally, the examiner stated that the Veteran intermittently was unable to perform activities of daily living (but he can provide self-care) because he was unable to sleep and go into crowded places.  The best description of the Veteran's current psychiatric impairment was noted as "psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity."  This opinion was noted to be supported by the following symptoms: difficulty in
establishing and maintaining effective work, social, and family relationships, irritability, angry outbursts, chronic sleep impairment, nightmares of combat, and an inability to socialize.  The examiner stated that the Veteran required continued psychiatric treatment.  The prognosis for the Veteran's psychiatric condition was noted as "poor."  The examiner assigned a GAF score of 51, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.
 
The evidence also includes a March 2013 DBQ PTSD examination.  The examiner noted that the Veteran was living with his wife and had been married for the past 35 years.  The Veteran also reported having two daughters and two grandchildren and he stated that he was close to all of them.  The examiner stated that the Veteran was currently retired and he spent most of his time attending PTSD groups and activities with the VFW.  The Veteran reported visiting cemeteries and was part of the Honor Guard.  He also attended church regularly.  The Veteran also reported that he and his wife would go out to eat once a month.  He also reported that he liked to travel and recently traveled to India and was looking forward to traveling to Vietnam in the future.  The Veteran reported that after service he worked at Chevron as a plant operator for 30 years and retired seven years ago secondary to his back problems.  He had not worked since that time.  The VA examiner noted the following PTSD symptoms, including depressed mood, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  

Upon mental status examination, the March 2013 examiner noted that the Veteran was a reliable historian, he had a good eye contact, and related well to the examiner.  His speech was spontaneous and coherent.  His mood was euthymic and affect was appropriate.  Thought processes were goal directed and he was alert and oriented in time, place, person.  The Veteran did not have any obvious signs of hypervigilance. He was not suicidal or homicidal.  His memory (past, present and recall) was intact.  Insight and judgment were also noted as "good."  The examiner assigned a GAF score of 50, reflective of serious symptoms or serious difficulty in social, occupational, or school functioning.  Further, the examiner stated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

The same examiner who conducted the March 2013 PTSD examination re-examined the Veteran in December 2013.  During this evaluation, the Veteran again reported having been married for about 40 years.  HE also stated that he spent most of his time volunteering as an Honor Guard and attended, on average, about four to five funerals a week.  He and his wife would out to eat occasionally and he attended church once a month.  The VA examiner noted the following PTSD symptoms, including depressed mood, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and obsessional rituals which interfere with routine activities.  

Upon mental status examination, the December 2013 examiner noted that the Veteran related well to the examiner.  His speech was coherent and relevant.  His mood was euthymic.  His affect and thought processes were goal directed.  He did not have any thought disorder or loosening of associations.  The Veteran also did not report any present suicidal or homicidal ideation.  Memory (past, present and recall), insight, and judgment were good.  The examiner assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Further, the examiner stated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In March 2014, the Veteran's spouse submitted a statement where she reported that the Veteran was "very difficult to live with."  She stated that the Veteran was very irritable and had anxiety attacks more than twice a week.  She reported that he would become angry at the smallest things and would start yelling and blaming others when things were not going his way or when he misplaced items.  The Veteran's spouse noted that he had trouble sleeping at night and had nightmares.  On a number of occasions, the Veteran woke up in the middle of the night and got his rifle and swore someone was outside the house.  The Veteran's spouse also reported that the he had woken her up in the middle of the night and started shaking her, which really scared her.  According to the Veteran's spouse, the Veteran's symptoms had improved somewhat since attending counseling. 

During the December 2014 Board hearing, the Veteran testified that he experienced nightmares every day.  He also reported symptoms of anger and irritability.  The Veteran testified that he isolated himself and only socialized with other veterans.  He also reported that his wife told him when to shower and she would remind him of events, such as calling his children on their birthdays.  The Veteran also stated that he used to drink a tremendous amount of alcohol, but was now consuming four to six beers a day.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating.  The Veteran does suffer from depressed mood, suspiciousness, panic attacks, and chronic sleep impairment, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with the Veteran's obsessional rituals, difficulty in adapting to stressful circumstances, suicidal ideation, and inability to establish and maintain effective relationships, which are all symptoms contemplated under the currently assigned 70 percent PTSD disability rating.  

Further, the Veteran has not been shown to have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, disorientation to time or place, or memory impairment such as forgetting names of close relatives.  Further, the Veteran has been married for approximately 40 years and described his relationship with his daughters and grandchildren as "good."  He also volunteers in the community, attends church, enjoys international travel, and occasionally goes out to dinner with his wife.  The Board finds that this does not more nearly approximate total social impairment.  As to occupational impairment, the Veteran stated that he retired due to, in part, his back disorder, which is not currently a service-connected disability.  Further, the examinations discussed above noted that the Veteran's psychiatric symptoms caused, at worst, occupational and social impairment with reduced reliability and productivity.

In addition, the Board notes that the Veteran's GAF scores were 51, 50, and 55 in the examinations discussed above.  These GAF scores contemplate both moderate and serious PTSD symptoms or moderate and serious impairment in social, occupational or school functioning.  The Board finds that these GAF scores are consistent with a 70 percent disability rating.   

For these reasons, the Board finds that the Veteran's PTSD does not more nearly approximate "total" social and occupational impairment as contemplated by a 100 percent PTSD rating.  Accordingly, the Board finds that a rating in excess of 70 percent rating for PTSD is not warranted for the entire increased rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD was manifested by depressed mood, suspiciousness, panic attacks, chronic sleep impairment, obsessional rituals, difficulty in adapting to stressful circumstances, suicidal ideation, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the entire increased rating period on appeal, a rating in excess of 70 percent for PTSD is denied.


REMAND

Service Connection for a Bladder Disorder

A January 2009 VA treatment record reveals that the Veteran has chronic urinary tract infections and self-catheterizes due to his bladder condition.  It was further noted that the Veteran was being treated by a private urologist for bladder spasms. 

A March 2011 letter from Dr. Williams reveals that the Veteran has been a patient in Dr. Williams' urology practice for "many years."  It was noted that the Veteran needed to self-catheterize in order to keep his urethral stricture patent.  The only treatment records from Dr. Williams are from August 2002 to November 2003 and were obtain in connection with Social Security Administration disability records.  It does not appear that VA has made an effort to obtain the remaining treatment records from Dr. Williams.  As such, a remand is necessary in order to obtain and associate with the record any remaining private treatment records from the Veteran's treating urologist.

Further, the Veteran has not been afforded a VA examination in connection with his bladder disorders.  Service treatment records reveal that the Veteran was seen in September 1969 for "burning with urination dripping possible V.D."  In his March 2009 statement, the Veteran also claimed that his bladder disorders may be due to conditions he was exposed to in Vietnam, including drinking rain water and South Korean beer, and exposure to Agent Orange.  See March 2009 VA Form 9 and  December 2014 Board Hearing testimony.  The Board finds that the Veteran should be afforded a VA examination in order to assist in determining the nature and etiology of his bladder disorders.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for a Back Disorder

The Veteran maintains that he injured his back in a parachute jump in service in December 1969.  He maintains that his currently diagnosed back disorders are related to service.

During the December 2014 Board hearing, the Veteran testified that he received treatment for his back from Dr. Babbis in approximately 2004.  A review of the evidence of record does not demonstrate that these treatment notes have been requested or otherwise associated with the electronic claims file.  Accordingly, a remand is warranted in order to request and obtain these treatment records.  

Further, the Veteran was afforded a VA spine examination in April 2010.  The VA examiner diagnosed the Veteran with DISH and stated that this diagnosis was not
associated with trauma or injuries.  According to the examiner, the Veteran had a one-time complaint in service with no further complaints.  As such, the examiner opined that the DISH condition was less likely as not associated with service. 
In a subsequent March 2013 VA spine examination, the examiner also diagnosed the Veteran with DJD of the lumbar spine.  An opinion as to the etiology of the Veteran's lumbar spine disorder was not provided.

Although the April 2010 VA examiner provided an opinion as to the etiology of the DISH disorder, an opinion as to whether DJD of the lumbar spine was not provided by either the April 2010 or March 2013 examiners.  Further, the last statement of the case regarding the Veteran's back disorder is dated in September 2010.  It does not appear that the RO has considered the March 2013 VA examination in the first instance.  For these reasons, a remand is warranted.  

TDIU

The evidence of record reveals that the Veteran may be unable to obtain or sustain substantially gainful employment as a result of symptoms associated with his back disorder, including pain.  June 2007 and May 2009 VA examination reports note that the Veteran is unemployable secondary to his back problems.  Social Security Administration records reveal that the Veteran was awarded disability benefits due to spinal stenosis and osteoarthritis of the spine.  

The Veteran is not service connected for his back disorder at this time; however, as noted above, the Board is remanding the issue of service connection for a back disorder for additional development.  Accordingly, the claim for a TDIU is inextricably intertwined with the claim for service connection for a back disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the back disorder claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received from 
Dr. Babbis and Dr. Williams for his back and bladder disorders.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the claims folder.  

2.  Obtain any updated VA treatment notes not currently of record and associate them with the electronic claims file.  

3.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's bladder disorder(s). The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's bladder.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a bladder disorder had its origin in service or is in any way related to the Veteran's service, to include exposure to Agent Orange, drinking rain water and beer during service, and the service treatment record noting "burning with urination dripping possible V.D."

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Schedule the Veteran for an appropriate VA spine examination to determine the nature and etiology of his back disorders.  The record must be made available to the examiner.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  The examiner should then provide the following:

(a)  List all current diagnoses pertaining to the Veteran's spine.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a spine disorder(s) had its origin in service or is in any way related to the Veteran's service, to include the low back sprain in December 1969.  

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

6.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


